


116 HR 8927 IH: Federal Gift Shop Tax Act
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8927
IN THE HOUSE OF REPRESENTATIVES

December 9, 2020
Ms. Norton introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To permit a State to impose a sales tax on qualifying purchases at any gift shop on Federal property, and for other purposes.


1.Short titleThis Act may be cited as the Federal Gift Shop Tax Act. 2.Sales tax in gift shops (a)In generalA State may levy a sales tax on qualifying purchases made from any gift shop located on Federal property.
(b)DefinitionsIn this section: (1)Federal propertyThe term Federal property means any building, land, or other real property owned, leased, or occupied by a department, agency, or instrumentality of the United States, or any other instrumentality wholly owned by the United States, including any facility or property of the Smithsonian Institution, the National Gallery of Art, the John F. Kennedy Center for the Performing Arts, and the United States Holocaust Memorial Museum.
(2)Qualifying purchaseThe term qualifying purchase means any purchase made in the gift shop or made online through the gift shop. (3)StateThe term State means each State of the United States, the District of Columbia, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, the United States Virgin Islands, any other territory or possession of the United States, and any political subdivision of the foregoing.

